DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 and 5-15 are pending
Claim 4 is cancelled
Claims 1-3 and 5-15 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed on 10/15/2020, with respect to claims 1-3 and 5-15 have been fully considered and are persuasive.  Therefore, previous rejection(s) have been withdrawn.
A net set of 112(f) claim interpretations have been made (see below)
A new set of claim objections are made (see below).
A new set of 112(b) claim rejections are made (see below).

Information Disclosure Statement
The Information Disclosure Statements filed on 5/26/2020, and 08/28/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claims 1-3, 12 and 15 are objected to because of the following informalities:  
In claim 1, line 7, it recites “perform processes comprising:”, it should be changed to “performs processes comprising:”  
In Claims 2-3, 12, it recites “further perform a process comprising:”, it should be changed to “further performs a process comprising:”
Claim 15, line 3, it recites “portion-provided” should be changed to “portion provided”.
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “pretreatment portion” in claim 1; “storage portion” in claims 2-3; “application portion” in claim 7; “heat treatment portion” in claims 9, 11, 15; “pretreatment portion” & “control portion” in claim 13; and “pretreatment portion” & “reception portion” in claim 14.

A review of the specification shows that the following appears to be the corresponding structure described in the specification, according to PG-Pub, for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
pretreatment portion – pretreatment portion 70, paragraph 32
application portion - application Portion 40, paragraph 36
heat treatment portion - heat treatment portion 50, paragraphs 37-38
control portion – CPU 301, paragraph 129
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3 and 14 contains the limitations “storage portion,” and “reception portion,” however, the specification does not mention the “storage portion,” and “reception portion,” in terms of structure.  Although there is support for the steps and process of storing and receiving, there is a lack of support for the said portions in structure in itself. Therefore, one cannot determine the further features of these portions besides what is described in the claims. As a result of a 112(f) identification in regards to this limitation, there needs to be more information to identify what structure these storage portion and reception portion comprise of and actions they perform.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the size of the unit range” in line 13. There is insufficient antecedent basis for the limitation “the size of the unit range” in the claim.
 Claim 1 further recites “an image” in line 17. However, claim previously recites “an image” in line 5, therefore, it is unclear whether applicant is referring to the same image or new/different image. Examiner suggests reciting similar claim language to maintain consistency with the previous claim recitation(s). 
Claims 2-3 and 5-12 are also rejected since these depend upon claim 1.
Claim 3 recites “storing, in the storage portion, the issued identifier in association with the pretreatment information and the image data” in lines 6-7. However, claim previously recites in line 5 that “storing the associated image data and the pretreatment information in the storage portion”. Therefore, it is unclear whether applicant is associating issued identifier with the pretreatment information and the image data OR associating issued identifier with the pretreatment information and the associated image data of claim 2? Further clarification is required.
Claim 5 recites “an image” in line 2. However, claim 1 previously recites “an image” in line 5 and received image data representing the image in line 9, therefore, it is unclear whether applicant is referring to the same image or new/different image.
Claim 9 recites “a heat treatment portion” in lines 2-3. However, claim 7 previously recites “a heat treatment portion” in line 6, therefore, it is unclear whether applicant is referring to the same heat treatment portion or new/different one.
Claim 10 recites “a pretreatment agent” in lines 3-4. However, claim 1 previously recites “a pretreatment agent” in line 16, therefore, it is unclear whether applicant is referring to the same pretreatment agent or new/different one.
Claim 11 recites “a pretreatment agent” in line 4. However, claim 1 previously recites “a pretreatment agent” in line 16, therefore, it is unclear whether applicant is referring to the same pretreatment agent or new/different one.
Claim 12 recites “on the basis of” in line 13. There is insufficient antecedent basis for the limitation “the basis” in the claim. Claim 12 further recites “manufacturing information” in line 8. However claim also previously recites “manufacturing information” in line 5, therefore, it is unclear whether applicant is referring to the same manufacturing information or new/different one.
Claim 13 recites the limitation “the size of the unit range” in line 12. There is insufficient antecedent basis for the limitation “the size of the unit range” in the claim.
 	Claim 13 further recites “an image” in line 16. However, claim previously recites “an image” in line 4, therefore, it is unclear whether applicant is referring to the same image or new/different image. 
Claim 14 recites the limitation “a recording medium” in line 7. However, claim previously recites “a recording medium” in line 2, therefore, it is unclear whether applicant is referring to the same recording medium or new/different medium. 
Claim 14 further the limitation “the size of the unit range” in line 16. There is insufficient antecedent basis for the limitation “the size of the unit range” in the claim.
Claim 14 further recites “an image” in line 20. However, claim previously recites “an image” in line 4, therefore, it is unclear whether applicant is referring to the same image or new/different image.
Claim 15 recites “a heat treatment portion” in lines 2-3. However, claim 7 previously recites “a heat treatment portion” in line 6, therefore, it is unclear whether applicant is referring to the same heat treatment portion or new/different one.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672